Citation Nr: 0628453	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
hepatitis C.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus, to include based on assignment of a separate 
compensable rating for each ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1970 to September 1974 and from June 1975 to May 
1976.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and March 2004 rating 
decisions of the Anchorage, Alaska Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The March 2003 
decision denied a rating in excess of 10 percent for tinnitus 
and the March 2004 decision denied a rating in excess of 40 
percent for hepatitis C.  

In May 2006 a stay was imposed on both of the veteran's 
claims.  While the stay on the claim for increase for 
tinnitus was proper, the stay on the claim pertaining to 
hepatitis C was inadvertent.  

The issue of entitlement to a rating in excess of 40 percent 
for hepatitis C is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  The veteran's tinnitus is perceived bilaterally.

2.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or both ears; factors warranting extraschedular 
consideration are not shown.


CONCLUSION OF LAW

The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.87, Diagnostic Code 
(Code) 6260 (2002); 38 C.F.R. §§ 4.1, 4.87, Code 6260 (2005); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Factual Background, Legal Criteria and Analysis

A May 1995 rating decision granted service connection for 
tinnitus, rated 10 percent effective in July 1994.  On August 
1999 VA audiological examination the veteran reported 
constant bilateral tinnitus.  In January 2003, his 
representative filed a claim for increase for the veteran's 
tinnitus, contending that Code 6260 allowed for a separate 10 
percent rating for each ear.  The representative asked that 
separate 10 percent ratings be assigned retroactive to the 
grant of service connection. 

Disability evaluations are assigned by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment of earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is evaluated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for recurrent tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Code 6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Code 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that could 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Code 6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As a 
consequence of that holding, on July 10, 2006, the Secretary 
rescinded the stay that had been imposed on all claims 
affected by Smith, to include the claim at hand, and directed 
the Board to resume adjudication of the previously stayed 
claims consistent with VA's longstanding interpretation that 
a single 10-percent disability rating is the maximum rating 
available under Code 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Code 6260 in effect prior to June 2003 prohibits a 
schedular rating in excess of a single 10-percent for 
tinnitus.  As the revised Code 6260 also prohibits such a 
rating, the veteran's appeal must be denied under both the 
former and the revised versions of the regulation.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

By requesting that a separate 10 percent rating be awarded 
for tinnitus of each ear retroactive to the grant of service 
connection, the veteran's representative appears to be 
alleging clear and unmistakable error (CUE) in the May 1995 
rating decision that assigned the initial 10 percent rating 
for tinnitus.  As the Board's decision herein finds that no 
version of the governing regulation permits a schedular 
rating in excess of 10 percent for tinnitus, any allegation 
of CUE in a prior rating assigning a single 10 percent rating 
for tinnitus is moot. 

Finally, although not raised by the veteran or his 
representative, the Board has considered whether the case 
should be referred to the Director of the Compensation and 
Pension Service for extraschedular consideration under 38 
C.F.R. § 3.321(b)(1).  The record does not reflect that the 
veteran has required hospitalization for tinnitus or that the 
manifestations of this disability are greater than those 
contemplated by the schedular criteria.  In addition, there 
is no suggestion in the record that the veteran's tinnitus 
would result in marked interference with employment.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate compensable rating for each 
ear, is denied.


REMAND

The most recent VA examination addressing the severity of the 
veteran's hepatitis C was in December 2003 and the most 
recent records of VA treatment are also from December 2003.  
In an April 2006 letter the veteran indicated that later that 
month  he was scheduled for a liver biopsy to determine the 
extent of any liver damage, including cirrhosis caused by 
hepatitis C.  The planned biopsy suggests that he receives 
ongoing treatment for hepatitis, and that the disease may 
have worsened since December 2003.  Consequently, a Remand is 
necessary to obtain a record of the biopsy and any other 
available, outstanding treatment records.  

In addition, the Board notes that the veteran has not been 
provided the required notice as outlined by the Court of 
Appeals for Veteran's Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given 
appropriate notice regarding effective 
dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

 2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for hepatitis 
C since December 2003 and should secure 
copies of complete treatment or 
evaluation records from all sources 
identified.  In particular, the veteran 
should be asked to identify the April 
2006 biopsy provider and the RO should 
secure a copy of the biopsy report and 
reports of any follow-up.  

3.  If, and only if, the records obtained 
suggest the hepatitis C has increased in 
severity as compared with the findings on 
December 2003 VA examination, the RO 
should arrange for the veteran to be 
examined by an appropriate physician to 
determine the current severity of the 
hepatitis C.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
studies should be performed.  The 
examiner should specify whether the 
veteran has weight loss due to hepatitis 
or hepatomegaly and ascertain whether he 
has had any incapacitating episodes 
(periods of acute signs and symptoms 
requiring bed rest and treatment by a 
physician) due to the hepatitis.    

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate review, if otherwise in order.  No action is 
required of the appellant until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


